Citation Nr: 1531337	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  15-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to burial benefits.

2.  Entitlement to accrued benefits in excess of an initial noncompensable rating, prior to July 11, 2011, for surgical scar, midline lumbar spine.

3.  Entitlement to accrued benefits in excess of 10 percent, on and after July 11, 2011, for surgical scar, midline lumbar spine.

4.  Entitlement to effective dates prior February 7, 2009, for the assignment of an initial noncompensable rating for surgical scar, midline lumbar spine.

5.  Entitlement to effective dates prior July 11, 2011, for the assignment of a 10 percent rating for surgical scar, midline lumbar spine.


REPRESENTATION

The Appellant is represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died on July [redacted], 2013.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision and a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


REMAND

In March 2011, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 10 percent, prior to February 7, 2009, and in excess of 40 percent thereafter, for the Veteran's service-connected lumbar spine disability.  Pursuant to this remand, the Board directed the RO to provide the Veteran with a VA examination that included an assessment of any scars associated with the Veteran's service-connected lumbar spine disability.  Ultimately, in a March 2015 rating decision, the RO granted an initial noncompensable rating prior to July 11, 2011, 

and a 10 percent rating thereafter, for a surgical scar, midline lumbar spine.  In April 2015, the Appellant submitted a timely notice of disagreement, asserting entitlement to both ratings in excess of, and effective dates prior to, those assigned.  

Additionally, as referenced in the Introduction, the Veteran passed away on July [redacted], 2013.  In August 2013, the Appellant submitted a claim of entitlement to burial benefits.  This claim was denied in a November 2013 administrative decision.  In December 2013, the Appellant submitted a timely notice of disagreement, re-asserting her entitlement to burial benefits.

To date, the RO has not issued a statement of the case in response to the December 2013 or April 2015 notices of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  As such, the Board must remand these claims in order for the RO to issue a statement of the case and to give the Appellant an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue the Appellant a statement of the case and notification of her appellate rights.  The RO must inform the Appellant that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  If the Appellant perfects an appeal with respect to any of the above-captioned claims, it must be certified to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

